HAMLIN, Justice
(dissenting):
I believe that the decision of the Court of Appeal should be reversed and the judgment of the trial court reinstated.
Because of the chaos created by redistricting and the exceptional circumstances of this case, reason dictates and justice demands that Edward L. Boesch should not be deprived of his right or opportunity, call it what one will, to offer his candidacy to the electorate. Nor should the electorate be deprived of its right or opportunity to pass upon the merits of his candidacy.
I further believe that the Court of Appeal has put common sense and the rights of the public behind its concern over deciding this case on gossamer technicalities.
It is difficult for me to understand why such should take place under the circumstances of this case.
I respectfully dissent.